Meehan v. Caponigro, No. 129-6-03 Oecv (Teachout, J., Dec. 15, 2005)


[The text of this Vermont trial court opinion is unofficial. It has been reformatted from the
original. The accuracy of the text and the accompanying data included in the Vermont trial court
opinion database is not guaranteed.]



STATE OF VERMONT
                                    ORANGE COUNTY, SS.

WILLIAM J. MEEHAN, II, and                           )
THEODORE J. PLAWECKI, Plaintiffs                     )
                                                     )
       v.                                            )       Orange Superior Court
                                                     )       Docket No. 129-6-03 Oecv
GARY M. CAPONIGRO, and                               )
MICHAEL M. MADOR, Defendants                         )


                     Decision on Cross Motions for Summary Judgment

       Both parties seek to quiet title to a parcel of five acres of land. Plaintiffs also assert
claims of slander of title and trespass. Both parties have filed motions for summary judgment,
seeking judgment on all claims of the other party based on undisputed facts. Plaintiffs are
represented by Attorney Norman E. Watts. Defendants are represented by Attorney Gregory W.
McNaughton.

                                              Undisputed Facts

        A review of the parties’ statements of undisputed facts and related references in the
record shows the following undisputed facts.

        In 1968, the Plaintiffs purchased 75 acres of unsurveyed land. A later survey based on
land records research showed that it included the five acres in dispute in this suit.

        In 1969, the Renners bought a 20 acre unsurveyed parcel adjacent to Plaintiffs’ land. The
Renners arranged for a survey to be done by Bedard, who prepared a survey map showing the
parcel to be 25 acres, including the five acres in dispute, but the survey was not done on the basis
of land records research. Rather, it was done on the basis of instructions given by the Renners.
The Renners hired Hemond to mark the boundaries as drawn by Bedard.



                                                 1
       In 1976, Plaintiffs hired Dwinell to do a survey of Plaintiffs’ parcel based on land records
research. Plaintiffs recorded the survey. It showed Plaintiffs’ ownership of the five acres.

        In 1988, the Renners and Defendants began negotiating the sale of the Renner property.
Defendants wanted terms guaranteeing them a full 25 acres, but did not succeed in obtaining
these terms. They proceeded with the purchase nonetheless, without a land records survey. The
deed ultimately given by the Renners to Defendants incorporated the Hemond non-record survey
description. Defendants recorded the deed in the land records.


      A dispute developed over time between the Plaintiffs and Defendants concerning
ownership of the five acres. It became active in 2000, resulting in correspondence from
Defendants’ attorneys and an offer by Plaintiffs to provide documentary evidence to Defendants.

        Defendants continued to rely on their deed description, based on the Hemond non-record
survey. Both parties claimed the five acres, and both parties attempted to occupy the property.
One of the Defendants acknowledged that he removed “No Trespassing” signs placed by the
Plaintiffs.

         Between April of 2002 and March of 2004, Plaintiffs hired Kidder to do additional deed
research to address Defendants’ continuing claim, and thereby incurred expense for Kidder’s
services. In September of 2002, Plaintiffs were negotiating the sale of their remaining 69 acres
(they had conveyed a parcel of 6.5 acres at some point, unrelated to the five acres in dispute), but
the deal fell through when they informed the buyer that they could only offer a quitclaim deed as
to the five acres in dispute.

         Plaintiffs filed this suit in June of 2003, originally only for declaratory relief to quiet title
to the five acres in dispute. As a result of two additional causes of action added in April and
September of 2004, they now assert claims of slander of title and trespass in addition to
declaratory relief quieting title, and they claim punitive damages and attorneys’ fees. Defendants
counterclaimed in September 2004 for declaratory relief quieting title.

        In August of 2005, Defendants filed an Offer of Judgment regarding the Plaintiff’s
request for declaratory relief quieting title, and a motion for summary judgment on Plaintiffs’
two other claims. Plaintiffs rejected the Offer of Judgment, opposed the motion for summary
judgment on the two damages claims, and moved for summary judgment on their own request
for declaratory judgment to quiet title. Defendants deemed the Offer of Judgment rejected, and
oppose Plaintiffs’ motion for summary judgment on the declaratory relief claim to quiet title.


                                         Conclusions of Law

Defendants’ Motion for Summary Judgment



                                                    2
         Defendants seek judgment on all three of Plaintiffs’ causes of action: (1) Plaintiffs’ quiet
title action seeking a declaration of ownership of the five acres, (2) Plaintiffs’ claim for slander
of title, and (3) Plaintiffs’ claim for trespass.

          On the quiet title request for declaratory relief, Defendants actually made an offer of
judgment, but when it was not accepted, it was withdrawn. Therefore, the matter remains before
the court. The undisputed facts show Plaintiffs acquired the five acres in dispute before the
Renners bought their 20 acre adjoining parcel. The Renners only acquired 20 acres, not 25 acres.
They did not possess any more than 20 acres, and therefore could convey to Defendants no more
than 20 acres. The Renners’ attempt to convey an additional five acres, the parcel in dispute,
was without effect, as they never acquired it. The Plaintiffs are the owners of the five acres in
dispute. The Defendants have shown no facts to support a claim of ownership, and therefore
Plaintiffs are entitled to judgment on the cross petitions for declaratory relief seeking to quiet
title to the five acres in dispute.

       On Plaintiffs’ claim for slander of title, Plaintiffs must show five elements to prove such
a claim:
                       –That Defendants made a statement concerning the Plaintiffs’ title
                       –That the statement was published
                       –That the statement was false
       –That the Defendants acted with malice, and
       –That the conduct caused the Plaintiffs to incur special damages.
Wharton v. Tri-State Drilling and Boring, 175 Vt. 494 (2003).

        The undisputed facts show that the first three elements are satisfied: when Defendants
recorded in the town land records the deed they received from the Renners claiming ownership
of 25 acres, they were publishing a statement that they owned five acres that were actually
owned by Plaintiffs, and this statement was false. The fifth element is also shown, in that
Plaintiffs’ facts show that they lost a sale of the their land due to their inability to provide a
warranty deed because of Defendants’ false claim, and were obliged to incur expenses to bring
this case to quiet title in order to establish their ownership.

        The facts do not show, however, that the fourth element is satisfied: that Defendants
acted with malice when they recorded the deed they acquired from the Renners. In order to
prove malice, a plaintiff must prove that a defendant’s conduct was done in one or more of the
following ways: (1) the conduct showed ill will toward the plaintiff; (2) the conduct showed
insult or oppression toward the plaintiff, or (3) the conduct was done with reckless or wanton
disregard of the plaintiff’s rights. Id. at 497. There is no evidence of any particular animosity of
the Defendants toward the Plaintiffs. At most, the facts show that the Defendants recorded a
deed that included a description that was not based on land records research. Many land parcels
in Vermont are conveyed with deed descriptions that are not derived from a professional survey
based on land records research, and it is not necessary for a deed description to contain such a
description in order to constitute a valid conveyance of land. The Court cannot say that
Defendants’ failure to obtain a survey of the Renner parcel that was based on land records


                                                  3
research is an act done in wanton disregard of the rights of the adjoining landowner, the
Plaintiffs.

        Plaintiffs argue that Defendants knew in 1988 that the Renners did not own the five acres,
but the undisputed facts show only that they attempted to negotiate for terms of sale that would
guarantee that the property they were buying, though not surveyed by a land record survey,
contained 25 acres. When their proposals for such guarantees failed, they proceeded to purchase
the property anyway, without obtaining a land records survey. These facts are not sufficient to
support an inference that by doing so, they acted in wanton or reckless disregard of the Plaintiffs’
rights, or showed malice in any way, in recording the deed the Renners gave them. The facts
support an inference that they were taking a risk concerning the acreage and boundaries of the
land they were purchasing, but not that they acted with malice in recording the deed. Thus, there
is an absence of evidence to support the element of malice, even taking all reasonable inferences
into account.

       Because the Plaintiffs have failed to show facts to support the element of malice, the
claim for slander of title fails. Defendants’ motion for summary judgment is granted as to this
claim.

        As to Plaintiffs claim for trespass, the undisputed facts show that Defendants entered onto
the five acre parcel, and they acknowledge doing so. Plaintiffs are thus entitled to prove their
claims for nominal and special damages. Defendants’ motion for summary judgment is denied
as to this claim.

Plaintiffs’ Motion for Summary Judgment
        For the reasons set forth above, the undisputed facts support Plaintiffs’ claim of
ownership of the five acres in dispute. Plaintiffs’ motion for summary judgment is granted.

                                              Order

       For the reasons set forth above,

       Defendants’ Motion for Summary Judgment is granted as to the slander of title claim,
and otherwise denied;

        Plaintiffs’ Motion for Summary Judgment is granted on its petition to quiet title to the
five acres in dispute.

       Dated at Chelsea, Vermont this 15th day of December, 2005.


                                              __________________________________
                                              Mary Miles Teachout
                                              Superior Court Judge


                                                 4